Citation Nr: 0635065	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to October 
1971.  He served in Vietnam and was awarded the Purple Heart 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the St. Louis, Missouri, Regional Office (RO), 
which denied entitlement to service connection for tinnitus.  

The Board notes that, in a statement dated in March 2005, the 
veteran appears to have raised a claim for an increased 
rating for his service-connected right hip disorder.  
Subsequently, in the April 2006 Informal Hearing 
Presentation, the veteran's representative raised the issue 
of whether there was clear and unmistakable error in the 
February 1972 and November 1984 rating decisions that failed 
to assign a compensable evaluation for the service-connected 
shrapnel fragment wounds.  These matters are referred to the 
RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.  

2.  Tinnitus was manifested in service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in June 2003 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
tinnitus, and he has been provided all the criteria necessary 
for establishing service connection, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  



II.  Factual background.

The veteran served on active duty from April 1968 to October 
1971.  His DD Form 214 indicates that his military 
occupational specialty was as a military police.  He was 
awarded the Vietnam Service Medal, the Vietnam Campaign Medal 
with 60 device, and the Purple Heart Medal.  The service 
medical records, including the enlistment examination of 
March 1968 as well as the separation examination of March 
1971, are negative for any complaints or findings of 
tinnitus.  

The veteran's claim of entitlement to service connection for 
tinnitus (VA Form 21-526) was received in June 2003.  In 
conjunction with his claim, the veteran was afforded a VA 
examination in July 2003, at which time he reported 
occasional bilateral tinnitus, the onset of which was five 
years ago.  The veteran described the tinnitus as "buzzing 
or a telephone ringing in the distance."  He stated that the 
ringing occurred a couple of times a week and lasted a few 
hours and then fades.  The veteran noted that the ringing had 
become more frequent in the last five years.  The veteran 
indicated that he experienced excessive noise during service, 
where he was exposed to 45-caliber and 60-mm gunfire.  He 
reported an incident in which an enemy rocket exploded within 
15 feet of him; hearing protection was not available in the 
military.  The examiner stated that, after review of the 
claims folder, there is no evidence in the service medical 
records to support a claim of tinnitus; he further stated 
that, due to the delay of onset of symptoms and lack of 
evidence, it was his opinion that it is not at least as 
likely as not that tinnitus is related to military service.  


III.  Legal Criteria and Analysis.

Service connection may be granted when it is shown that there 
is a disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 and 3.304 (2006).  Service connection may be 
established for a disease diagnosed after discharge when all 
of the evidence including that pertinent to service 
establishes that it was incurred in service.  38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.304(d) (2006).  The so-called combat exception, 
however, does not obviate the need for evidence of a medical 
nexus between a current disability and military service.  
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

After carefully reviewing all evidence of record, the Board 
finds that the evidence supports the claim.  

Initially the Board notes that the veteran served in combat.  
Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.  

The Board notes that the veteran has asserted that his 
tinnitus is a result of noise exposure during service, to 
include combat.  The Board is aware that the veteran is a 
combat veteran.  His allegations that his duties included 
being exposed to loud noises such as guns and explosions are 
consistent with the nature and character.  They are credible 
because service medical records reflect that the veteran was 
involved in combat and came into contact with enemy fire.  
His statement is consistent with the circumstances, 
conditions, or hardships of his service.  Thus, the Board 
accepts the veteran's statements that he was exposed to loud 
noises during service and that the experienced ringing in his 
ears at that time.  Thus, he entitled to the application of 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006).  The statute 
provides the following:

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

The Board accepts that the veteran was exposed to noise and 
experienced tinnitus during combat.  However, at his 
separation examination in March 1971, there was no report of 
tinnitus.  The veteran's first reference to tinnitus is in 
his June 2003 claim.  The initial diagnosis of tinnitus of 
record is in the July 2003 VA examination, decades after 
service.  At the time of his examination, the veteran 
reported the onset of tinnitus as five years prior to the 
examination.  In addition, the examiner noted that the 
veteran had noise exposure in association with post service 
employment in law enforcement.  

The veteran is competent to report he noticed tinnitus in 
service, which he reported when he filed his June 2003 claim.  
In fact, the Board accepts that the veteran was exposed to 
noise during combat and that he experienced periods of 
tinnitus during service.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, the veteran's combat status allows 
him to allege tinnitus in service.  Whether such was chronic 
or is related to service requires competent evidence.  

The diagnosis of tinnitus is well established, however, there 
is conflict in the record.  Significantly, the VA examiner 
specifically stated that there is no evidence in the service 
medical records to support a claim of tinnitus; she 
specifically opined that it is not at least as likely as not 
that the veteran tinnitus is related to military service.  
The veteran, in a subsequent letter, clarified that he had a 
more that 30 year history of tinnitus and that it had become 
worse in the last 5 years.  

The Board notes that tinnitus or ringing is a manifestation 
that is noticeable to a layman.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Furthermore, it is a manifestation upon 
which a layman may establish continuity of symptoms.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  Clearly, either the 
examiner erred in reporting the history or the veteran has 
changed his story.  In this case, the Board shall accept the 
report of continuity and grant the benefit sought on appeal.  
To the extent that the examiner noted that tinnitus was not 
documented during service, such statement is correct, but not 
controlling in light of section 1154.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


